DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 4/22/2022. As directed by the amendment, claims 1-2, 4, 7, 10-12 and 19 were amended, claims 16-17 were cancelled and no new claims were added. Thus, claims 1-15 and 18-20 are presently pending in this application
Claims 1-8, 10-15, and 18-20 are allowed and claim 9 is cancelled based on the Examiner’s amendments below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a wireless communication module” (claim 19, line 10). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Bruce Hare on 5/3/2022. 

The application has been amended as follows:

Claim 9 has been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record McLean (2014/0278510), Adelson (2017/0304563), Frija (2015/0122252), Murison (2016/0366946), Hoffman (2018/0020727), Fornarelli (2018/0256835), Kamen (2013/0197693) and Rabinowitz (2019/0134324) do not specifically disclose the claimed apparatus as presented in the claims 1-8, and 10-11. 
Regarding claim 1, McLean discloses a smart dosing device (100, fig. 1, paragraph 0051) comprising: a supply pathway (pathway from 114 to 132, see fig. 1, paragraphs 0055 and 0061) comprising a compartment (compartment housing cartridge 114, see fig. 1, paragraph 0052) that is able to house a plurality of discrete doses of a particular substance (multiple compartments 126 holding a predefined amounts of prescribed substance, see paragraph 0061); at least one sensor that captures identifying information related to the particular substance (see paragraphs 0046 and 0071, McLean discloses a reader for reading information being encoded on the replaceable cartridge 114); 5a wireless communication module (see remote monitoring component 112 in fig. 1, paragraph 0056); and at least one security feature that restricts use of the smart dosing device (see biometric lock and finger print lock in paragraphs 0033-0034 and 0039 and full disclosure).
 Adelson discloses a smart dosing device (device 500 shown in fig. 5) comprising: a supply pathway comprising a compartment (chamber 604, fig. 5, paragraph 0083) that is able to house a plurality of discrete doses of a particular substance (603, fig. 5, see paragraph 0083, Adelson discloses one or more cartridges, where in the scenario that there are a plurality of cartridges, there would be a plurality of discrete doses, each dose from each cartridge, alternative, even with one dose, there would be a plurality of doses, since paragraph 0064-0066 and the full disclosure disclose that there are a plurality of doses, see the term “doses”); at least one sensor (618, fig. 5, paragraphs 0084, 0088, and 0108) that captures identifying information related to the particular substance (in paragraph 0108, Adelson discloses that the reader 618 reads the cartridge to determine the dosage of the substance, the manufacturer, the expiration date, a wireless communication module (19, fig. 1, paragraphs 0057-0060) to communicate with an external device (see paragraph 0057, Adelson discloses that the external device is a smart phone). 
Frija teaches a smart dosing device (10, fig. 1, paragraph 0045) comprising at least one security feature that restricts use of the smart dosing device, wherein no substance is dispensed from the inhaler unless the reference file matches with the captured fingerprint (abstract and paragraphs 0046-0050, Frija discloses a fingerprint scanner and a locking module that locks the vaporizer from use if an authorized fingerprint is not detected through the fingerprint scanner).
Manice teaches a smart dosing device (100 and 1 shown in figs. 3A and 3B) comprising at least a sensor that captures identifying information related to the cartridge, wherein the cartridge is associated with a unique cartridge ID comprising a serial number that is retrieved by the at least one sensor (see paragraphs 0127, 0128 and 0403, Murison discloses that a cartridge has its own unique serial number written on a one-wire flash memory chip 32 and after the cartridge is installed into a case, a microcontroller in the case reads its serial number and verifies that its hash-function is valid, if the verification is good, the cartridge will be used if not, the microcontroller will block the usage of the cartridge). 
Hoffman teaches a smart dosing device (10, fig. 1) that is associated with a unique device identifier (ID) comprising a serial number by having information stored in memory (paragraphs 0063 and 0076, see serial number being stored in memory). 
Fornarelli teaches a smart dosing device (10, fig. 1) comprising a finger print scanner that captures a finger print (finger print reader 70, paragraph 0042), at least one security feature that restricts use of the smart dosing device (see paragraph 0042), a cartridge (tank 12, fig. 1, paragraph 0024) comprises a substance associated with a prescription (see paragraphs 0044-0045), the prescription comprises at least one of a specified dose amount (see paragraph 0044, Fornarelli discloses dose count), the prescription is associated with the cartridge and the device (see paragraphs 0044-0045, since the prescription is related to the substance inside the cartridge it is associated with the cartridge, and since the prescription is related to being used with the device, it is associated with the device, furthermore, since the reference data for the fingerprint is associated with the device and allows for operation that particular device and is linked to a particular user, the prescription is therefore associated with the reference data, since the prescription is for that particular user), the reference data associated with a particular user, the reference data comprising a finger print scan (see paragraph 0042, the reference data is the fingerprint stored that is being compared to a captured fingerprint), use of the smart dosing device and the cartridge is restricted to the particular user by comparing data captured by the at least one sensor to the reference data associated with the particular user (see paragraph 0042).
Kamen discloses a dispensing system for matching fingerprint and cartridge to a particular dispenser or patient (paragraphs 0049, 0153, and 171). 
Rabinowitz discloses a security module utilizing a barcode on a cartridge to determine if the cartridge is a prescribed cartridge or a fingerprint of the user to determine if the user is an authorized user (see paragraph 0085). 
          However, McLean, Adelson, Frija, Murison, Hoffman, Fornarelli, Kamen, and Rabinowitz fail to disclose the combination of a smart dose device having a secure compartment that is associated with a unique secure compartment identifier (ID), at least one sensor that capture identifying information related to the substance and the secure compartment, and at least one security feature that restrict use of the smart dosing device, wherein the substance is associated with a prescription, the prescription comprises a specified dose amount, specified dose frequency, and specified maximum dose over time, and the prescription is associated with prescription information stored at the smart dosing device, the prescription information comprising a specified unique secure compartment ID and user reference data comprising a fingerprint scan or facial photograph associated with a user, and use of the smart dosing device is disabled unless user data captured by the at least one sensor matches the user reference data and the unique secure compartment ID matches the specified unique compartment ID. Therefore, to modify McLean, Adelson, Frija, Murison, Hoffman, Fornarelli, Kamen and Rabinowitz to arrive at the claimed invention would be based upon improper hindsight. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Bonney (2004/0172162), Lanzkowsky (2018/0110939) in view of Adelson (2017/0304563), Jackson (2019/0240430), Murison (2016/0366946), Bowen (2016/0157524), Frija (2015/0122252), Kamen (2013/0197693) and Rabinowitz (2019/0134324) do not specifically disclose the claimed method as presented in the claims 12-5 and 18. 
Regarding claim 12, Bonney discloses a method of providing a measured dose using a smart dosing device (device 2 shown in fig. 1A), the method comprising: retrieving a discrete dose from a storage cavity of the smart dosing device (storage cavity is the cavity for receiving cartridge 4, see figs. 1a and 2, paragraphs 0033 and 0038); and providing the discrete dose via an outlet port of the smart dosing device (see paragraph 0041, Bonney discloses a dispenser for dispensing tablets and capsules, and there is an actuator in 2 for dispensing the dose, therefore, there would be an outlet port).
Lanzkowsky discloses a method of providing a measured dose using a smart dosing device (201, fig. 2, see paragraph 0070 and full disclosure, Lanzkowsky discloses a method of providing measured dose), the method comprising: retrieving, at the smart dosing device, a prescription specifying a substance, dose threshold, and dosing schedule (see paragraphs 0025-0026, Lanzkowsky discloses that the dose can be adjusted by a prescriber/practitioner, adjusting the dose is adjusting a dose threshold, furthermore, adjusting the number of inhalations, since the inhalation involves inhaling the substance, the number of inhalation can be interpreted as a dose threshold, the time between inhalations and dosing (dosing schedule) can be adjusted, furthermore, when the prescriber prescribes a dose, the prescriber is specifying a substance, since a dose of the drug being prescribed would be related to a substance, furthermore, Lanzkowsky discloses “adjust the dose of opioids”, adjusting dose of opioids is specifying a substance and it’s doses); associating the prescription to the smart dosing device, a cartridge housing the substance, and a particular user of the smart dosing device (paragraph 0115, Lanzkowsky discloses that the reservoir 302 contain an RFID tag for insuring the proper dose is associated with the proper device, and paragraphs 0025-0026 discloses that the prescriber can regulate the dose of the substance, and since the substance is installed in the cartridge (302), the smart dosing device, and the device is associated with a particular user (see biometric in paragraphs 0024, 0104 and 0110, then the prescription is being associated with the smart dosing device, the cartridge, and the particular user), wherein the cartridge is associated with a unique identifier (ID) (see paragraph 0115, Lanzkowsky discloses reservoir 302 contain an RFID tag for inventory control or it would help to prevent hoarding or obsolescence of drugs by disabling use after the prescription period ends, RFID tag would contain a unique identifier for that RFID tag) and the particular user is associated with biometric reference data (see paragraph 0024, Lanzkowsky discloses biometric identification being utilized to regulate and limit dose administration, see paragraphs 0104 and 0110); capturing at the smart dosing device, biometric data associated with the particular user (see paragraph 0110); enabling dosing if the captured biometric data matches the biometric reference data (see paragraph 0110, Lanzkowsky discloses that the inhalation device is usable only by a single user, and that the secure access device include a biometric scanner to scan the user fingerprint, it is inherent that the finger print would need to match in order for the device to recognize that the single user is the correct single user); measuring a provided dose; and5 disabling dosing (see paragraphs 0099 and 0104, Lanzkowsky discloses that pump control 509 may be used in conjunction with flow meter 519 to control the amount of a dose delivered to the patient, controller unit 308 includes a heat control device 510 to monitor and regulate the heater 303 and pressure control device 511 to monitor and regulate the vaporized substance provided to the user through a controlled two-way valve 500 associated with mouthpiece 203, therefore, in order to control a dose, it is inherent there would be enabling dosing, and measuring the dose by the flow sensor, and disabling dosing), Lanzkowsky discloses that the cartridge (302) contains an RFID tag for insuring proper dose is associated with the proper device.
Adelson teaches a smart dosing device (device 500 shown in fig. 5A) comprising a cartridge (603, fig. 5A, paragraph 0108), a sensor (618, fig. 5A, paragraph 0108) that captures identifying information related to the cartridge (paragraph 0108), the step of capturing at the smart dosing device the unique ID associated with the cartridge (paragraph 0108) and enabling dosing if the captured unique ID is the correct captured unique ID (see paragraph 0108, Adelson discloses that the processor may recognize the manufacturer, however, if the cartridge 603 is prepared by an unrecognized manufacturer, the device may not operate and an alert may be generated, wherein the manufacturer is the unique ID). 
Jackson teaches a method comprising enabling dosing if the captured unique ID associated with a cartridge matches a unique ID associated with the prescription (see paragraph 0045, Jackson discloses that to enable the device via the pump, the cartridge must match with a valid prescription, furthermore, it is obvious that to match a cartridge with a prescription, there would be some identifier).
Murison teaches a smart dosing device (100 and 1 shown in figs. 3A and 3B) comprising at least a sensor that captures identifying information related to the cartridge, wherein the cartridge is associated with a unique cartridge ID comprising a serial number that is retrieved by the at least one sensor (see paragraphs 0127, 0128 and 0403, Murison discloses that a cartridge has its own unique serial number written on a one-wire flash memory chip 32 and after the cartridge is installed into a case, a microcontroller in the case reads its serial number and verifies that its hash-function is valid, if the verification is good, the cartridge will be used if not, the microcontroller will block the usage of the cartridge). 
Bowen teaches a method of disabling dosing when a provide dose exceeds a dose threshold (see paragraphs 0022, Bowen discloses the step of disabling the device when the total dose of vapor delivered during the time period meets or exceeds a preset threshold).
Frija teaches a method of operating a smart dosing device (10, fig. 1, paragraph 0045) comprising the method of enabling dosing if the captured biometric data matches the biometric reference data comprising authenticating a user and dosing is not enabled if the user is not successfully authenticated, and that the authenticating a user comprises capturing at least one of a fingerprint scan and comparing the captured information to a reference file, and disabling if the biometric data does not match the biometric reference data associated with the particular user (abstract and paragraphs 0046-0050, Frija discloses a fingerprint scanner and a locking module that locks the vaporizer from use if an authorized fingerprint is not detected through the fingerprint scanner).
Kamen discloses a dispensing system for matching fingerprint and cartridge to a particular dispenser or patient (paragraphs 0049, 0153, and 171). 
Rabinowitz discloses a security module utilizing a barcode on a cartridge to determine if the cartridge is a prescribed cartridge or a fingerprint of the user to determine if the user is an authorized user (see paragraph 0085). 
However, Bonney, Lanzkowsky, Adelson, Jackson, Murison, Bowen, Frija, Kamen and Rabinowitz fail to disclose the combination of a method of providing a measured dose using a smart dosing device and the steps of identifying, at the smart dosing device, a substance housed by the smart dosing device, receiving, at the smart dosing device, a prescription associated with the substance, the prescription comprising a specified dose amount, specified dose frequency, and specified maximum dose over time; receiving, at the smart dosing device, prescription information associated with the prescription, the prescription information comprising a specified unique secure compartment identifier (ID) and user reference data comprising a fingerprint scan or facial photograph associated with a user; capturing, at the smart dosing device, user data and a unique secure compartment ID associated with a secure compartment of the smart dosing device; and if the captured user data matches the user reference data and the unique compartment ID associated with the secure compartment matches the specified unique secure compartment ID; retrieving a discrete dose from a storage cavity of the smart dosing device, providing the discrete dose via an outlet port of the smart dosing device; or if the captured user data does not match the user reference data or the unique secure compartment ID associated with the secure compartment does not match the specified unique secure compart ID; disabling the smart dosing device. Therefore, to modify Bonney, Lanzkowsky, Adelson, Jackson, Murison, Bowen, Frija, Kamen and Rabinowitz to arrive at the claimed invention would be based upon improper hindsight reasoning. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Adelson (2017/0304563), Murison (2016/0366946), Conley (2013/0220315), Skoda (2017/0014582), Frija (2015/0122252), Murison (2016/0366946), Hoffman (2018/0020727), Fornarelli (2018/0256835), Kamen (2013/0197693) and Rabinowitz (2019/0134324) do not specifically disclose the claimed apparatus as presented in the claims 19-20. 
Regarding claim 19, Adelson discloses a smart dosing system (100/500 and remote server, see paragraph 0069) comprising a smart dosing device (100/500, figs. 1 and 5), the smart dosing device comprising a cartridge (603, fig. 5, paragraph 0081) housing a plurality of discrete doses of a substance (see paragraph 0108, Adelson discloses that the cartridge 603 can comprise multiple chambers containing more than 1 substance, alternatively, even if the pod comprise 1 substance, Adelson discloses in paragraph 0070 that there are a plurality of doses, therefore, each dose is discrete, since they are provided at a different point in time), the cartridge having a unique cartridge identifier (see paragraph 0069, Adelson discloses that the user data collected includes types of pods used by the user, wherein the type of pod is a unique identifier), a server including a central database that stores usage information related to the smart dosing device, the usage information comprising the unique identifier and the unique cartridge identifier (see paragraph 0069, Adelson discloses that user data are sent to a third party server or a remote databases).
Murison teaches a smart dosing device (100 and 1 shown in figs. 3A and 3B) comprising at least a sensor that captures identifying information related to the cartridge, wherein the cartridge is associated with a unique cartridge ID comprising a serial number that is retrieved by the at least one sensor (see paragraphs 0127, 0128 and 0403, Murison discloses that a cartridge has its own unique serial number written on a one-wire flash memory chip 32 and after the cartridge is installed into a case, a microcontroller in the case reads its serial number and verifies that its hash-function is valid, if the verification is good, the cartridge will be used if not, the microcontroller will block the usage of the cartridge).
Conley teaches that a smart dosing device having a unique identifier, a server including a central database that stores usage information related to a smart dosing device, the usage information comprising the unique identifier (see paragraph 0072, Conley discloses that the computing device may also communicate a unique identifier (e.g., a serial number) to the remote server, the remote server may compile statistics regarding use of the electronic vaporizer (associated with the unique identifier) for use by a doctor or other person to evaluate and/or monitor its use).
Skoda teaches that usage information is linked to a cartridge (see paragraph 0061, Skoda discloses that the cartridge identification code is stored in a memory, and that the usage information includes other data associated with the cartridge). 
Frija teaches a smart dosing device (10, fig. 1, paragraph 0045) comprising at least one security feature that restricts use of the smart dosing device, wherein no substance is dispensed from the inhaler unless the reference file matches with the captured fingerprint (abstract and paragraphs 0046-0050, Frija discloses a fingerprint scanner and a locking module that locks the vaporizer from use if an authorized fingerprint is not detected through the fingerprint scanner).
Manice teaches a smart dosing device (100 and 1 shown in figs. 3A and 3B) comprising at least a sensor that captures identifying information related to the cartridge, wherein the cartridge is associated with a unique cartridge ID comprising a serial number that is retrieved by the at least one sensor (see paragraphs 0127, 0128 and 0403, Murison discloses that a cartridge has its own unique serial number written on a one-wire flash memory chip 32 and after the cartridge is installed into a case, a microcontroller in the case reads its serial number and verifies that its hash-function is valid, if the verification is good, the cartridge will be used if not, the microcontroller will block the usage of the cartridge). 
Hoffman teaches a smart dosing device (10, fig. 1) that is associated with a unique device identifier (ID) comprising a serial number by having information stored in memory (paragraphs 0063 and 0076, see serial number being stored in memory). 
Fornarelli teaches a smart dosing device (10, fig. 1) comprising a finger print scanner that captures a finger print (finger print reader 70, paragraph 0042), at least one security feature that restricts use of the smart dosing device (see paragraph 0042), a cartridge (tank 12, fig. 1, paragraph 0024) comprises a substance associated with a prescription (see paragraphs 0044-0045), the prescription comprises at least one of a specified dose amount (see paragraph 0044, Fornarelli discloses dose count), the prescription is associated with the cartridge and the device (see paragraphs 0044-0045, since the prescription is related to the substance inside the cartridge it is associated with the cartridge, and since the prescription is related to being used with the device, it is associated with the device, furthermore, since the reference data for the fingerprint is associated with the device and allows for operation that particular device and is linked to a particular user, the prescription is therefore associated with the reference data, since the prescription is for that particular user), the reference data associated with a particular user, the reference data comprising a finger print scan (see paragraph 0042, the reference data is the fingerprint stored that is being compared to a captured fingerprint), use of the smart dosing device and the cartridge is restricted to the particular user by comparing data captured by the at least one sensor to the reference data associated with the particular user (see paragraph 0042).
Kamen discloses a dispensing system for matching fingerprint and cartridge to a particular dispenser or patient (paragraphs 0049, 0153, and 171). 
Rabinowitz discloses a security module utilizing a barcode on a cartridge to determine if the cartridge is a prescribed cartridge or a fingerprint of the user to determine if the user is an authorized user (see paragraph 0085). 
However, Adelson, Murison, Conley, Skoda, Frija, Murison, Hoffman, Fornarelli, Kamen, and Rabinowitz fail to disclose the combination as claimed and a supply pathway comprising a secure compartment that is able to house a plurality of discrete doses of a substance, wherein the secure compartment is associated with a unique secure compartment ID; at least one sensor that captures identifying information related to the substance and the secure compartment, at least one security feature that restricts use of the smart dosing device, wherein the substance is associated with a prescription, the prescription comprises a specified dose amount, specified dose frequency, and specified maximum dose over time, and the prescription is associated with prescription information stored at the smart dosing device, the prescription information comprising a specified unique secure compartment ID and user reference data comprising a fingerprint scan or facial photograph associated with a user, and use of the smart dosing device is disabled unless user data captured by the at least one sensor matches the user reference data and the unique secure compartment ID matches the specified unique compartment ID; and a server including a central database that stores usage information related to the smart dosing device, the usage information comprising: the unique ID of the smart dosing device and the unique secure compartment ID. Therefore, to modify Adelson, Murison, Conley, Skoda, Frija, Murison, Hoffman, Fornarelli, Kamen, and Rabinowitz to arrive at the claimed invention would be based on improper hindsight reasoning. 
Therefore, claims 1-6, 8, 10-15 and 17-18 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Portney (2012/0035760) is cited to show a digital dispenser system having biometric and cartridge reader. 
Hagen (2017/0249433) is cited to show a pharmaceutical and biological agent delivery system having biometric data acquisition and monitoring capabilities. 
Poutiatine (2008/0164275) is cited to show a dispensing device comprising a fingerprint reader. 
Akdogan (WO 2014/145218) is cited to show a dispensing device comprising a cartridge and a fingerprint scanner. 
Arora (WO 2018/064377) is cited to show a dispenser comprising a fingerprint reader. 
Conley (2010/0305750) is cited to show a patient controlled time medication dispenser comprising fingerprint reader. 
Fauci (2013/0261794) is cited to show methods and system to secure control and enhance medication adherence comprising biometric and cartridge reader. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785